Concur — Stevens, J. P., Eager and Capozzoli, JJ.; Tilzer and McNally, JJ., concur in the result in the following memorandum by McNally, J.: I concur in the result on the ground that there is no proof of the existence of a valid Georgia judgment or decree for arrears. The writ of Fieri Facias was based on a computation of sums due, verified by plaintiff’s affidavit before the clerk of the issuing court, without notice to appellant. Thereby, appellant was deprived of the opportunity to raise any defenses otherwise open to him against the so-called judgment for accrued alimony. There is a want of judicial due process. Hence, the judgment for the arrears is not entitled to full faith and credit. (Griffin v. Griffin, 327 U. S. 220, 228.) The ambiguity, if any, resulting from the diagonal line across the face of the document referred to in the majority memorandum, in my opinion, should be resolved in the court of origin.